Citation Nr: 1022321	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-04 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent from 
June 1, 2007 for status post total left knee replacement.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1978 to 
September 2006.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, granted service connection for a total left 
knee replacement with a temporary evaluation of 100 percent 
effective October 1, 2006, and an evaluation of 30 percent 
from June 1, 2007.

The Board notes that subsequent to the submission of a July 
2007 notice of disagreement, the RO issued a statement of the 
case that also addressed the issues of entitlement to an 
initial evaluation in excess of 10 percent for bilateral 
plantar fasciitis and entitlement to service connection for 
bilateral hearing loss.  However, the February 2008 VA Form 9 
submitted by the Veteran indicated that she is only appealing 
the issue of entitlement to an increased evaluation for a 
total left knee replacement.  Thus, this decision is limited 
to the issue set forth on the previous page.


FINDING OF FACT

From June 1, 2007, the Veteran's status post total left knee 
replacement is manifested by no more than intermediate 
degrees of residual weakness, pain or limitation of motion, 
with flexion limited, at worst, to 65 degrees with pain at 65 
degrees, and extension limited to 0 degrees with pain at 0 
degrees.


CONCLUSION OF LAW

A rating in excess of 30 percent for status post total left 
knee replacement is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5055, 5260, 5261, 5262 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a November 2006 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate her claim for service connection, as well as 
what information and evidence she must submit and what 
information and evidence will be obtained by VA.  This letter 
also advised the Veteran how disability evaluations and 
effective dates are assigned, and the type evidence which 
impacts those determinations.  July 2008 and July 2009 
letters further advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the nature 
and symptoms of her condition, the severity and duration of 
the symptoms, and the impact of the condition and symptoms on 
her employment.  The case was last readjudicated in September 
2009.

In any event, the appeal regarding the claim for a higher 
initial rating stems from the original award of service 
connection for a total left knee replacement.  In Dingess, 
the United States Court of Appeals for Veterans Claims 
(Court) held that in cases in which service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b) (2009).  Thus, because the notice that 
was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, the reports of VA examinations, National 
Naval Medical Center treatment reports, private treatment 
records, and statements from the Veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by undergoing VA 
examinations and submitting evidence and argument.  Thus, the 
Veteran has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning the higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2009); see also 38 
C.F.R. §§ 4.45, 4.59 (2009).

The Veteran's status post total left knee replacement has 
been evaluated as 100 percent disabling from October 1, 2006 
and as 30 percent disabling from June 1, 2007 under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  The Board notes that the 
Veteran is currently in receipt of a separate rating for the 
residual surgical scar.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion. 38 C.F.R. § 4.71, 
Plate II (2009).

Under Diagnostic Code 5055, for prosthetic replacement of the 
knee joint, a 100 percent rating is assignable for 1 year 
following implantation of prosthesis.  A 60 percent 
evaluation may be assigned for knee replacement (prosthesis) 
with chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
rate by analogy to diagnostic codes 5256, 5261, or 5262. The 
minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055.

Under Diagnostic Code 5256, for extremely unfavorable 
ankylosis of the knee in flexion at an angle of 45 degrees or 
more, a 60 percent evaluation may be assigned.  For ankylosis 
of the knee in flexion between 20 and 45 degrees, a 50 
percent rating is assignable.  A 40 percent evaluation may be 
assigned for ankylosis of the knee in flexion between 10 and 
20 degrees.  With ankylosis at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, a 
30 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  Flexion limited to 60 degrees is noncompensable.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the 
leg is limited to 45 degrees.  When extension is limited to 
30 degrees, a 40 percent evaluation is assignable.  When 
limited to 20 degrees, a 30 percent rating may be assigned. 
When extension is limited to 15 degrees, a 20 percent 
evaluation may be assigned.  When limited to 10 degrees, a 10 
percent evaluation may be assigned.  When extension is 
limited to 5 degrees, a noncompensable will be assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Malunion of the tibia and fibula of either lower extremity 
with slight knee or ankle disability warrants a 10 percent 
evaluation.  A 20 percent rating is assignable when the 
disability results in moderate knee or ankle disability.  A 
30 percent evaluation requires that the malunion produce 
marked knee or ankle disability.  Nonunion of the tibia and 
fibula of either lower extremity warrants a 40 percent rating 
if there is loose motion requiring a brace.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.

Turning to the evidence, the Veteran was provided a VA 
examination in November 2006.  The Veteran reported that she 
had been suffering from numbness on the knee cap since she 
had a prosthetic implant of the left knee from a total 
replacement in April 2006.  She said that she was unable to 
put weight on the knee and was unable to kneel.  She endorsed 
weakness, difficulty climbing and descending stairs, 
stiffness, swelling on the back of the knee, lack of 
endurance, an inability to walk a long distance, difficulty 
standing, fatigability, mid-day knee and leg fatigue, and 
numbness.  The Veteran said that she had experienced pain 
located at the knee for 7 months.  She stated that the pain 
is constant, it travels to the knee and upper quad, and it is 
burning, aching, sharp, and cramping in nature.  She assessed 
the pain as being at a level 8 out of 10.  The pain can be 
elicited by physical activity and is relieved by rest and 
medication.  The Veteran could function during the pain with 
medication.  She reported that the disability does not cause 
incapacitation.  Her current treatment consisted of 
medication.  

Upon physical examination, the left knee showed no signs of 
edema, effusion, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement.  There was 
crepitus.  Range of motion of the left knee was 140 degrees 
of flexion with pain at 120 degrees and 0 degrees of 
extension.  The joint function was not additionally limited 
by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  The anterior and 
posterior cruciate ligaments stability test of the left knee, 
the medial and lateral collateral ligaments stability test of 
the left knee, and the medial and lateral meniscus test of 
the left knee were all within normal limits.  X-rays of the 
left knee showed total knee prosthesis, but osseous and soft 
tissue structures were otherwise normal.  

The diagnoses included status post left knee replacement with 
residuals of decreased function and neuro damage.  The 
examiner stated that the subjective factors are patient 
history and the objective factors are limited range of motion 
and sensory deficit.  An addendum to the examination report 
indicated that the diagnosis with regards to the left knee 
was status post left knee replacement with scar residual.  

The Veteran was seen at the Physical Therapy Clinic at the 
National Naval Medical Center (NNMC) in June 2007 for 
complaints of left knee pain.  She rated that pain at a level 
of 5 out of 10.  There was decreased sensation over the left 
patella.  She reported that she was able to do alternate 
steps on a staircase, but going down stairs will increase 
painful tissues along the medial aspect of the left knee and 
going up stairs involved weakness requiring the use of rails.  
The Veteran said she had experienced soreness and pain when 
walking for 30 minute periods, which required sitting with 
elevation and ice and a 2 day recovery period.  She was 
unable to kneel due to an inability to tolerate pressure on 
the left patella.  She was able to fly long hours without 
problems or pain.  She used medication.  The Veteran reported 
that she noticed an increase in the symptoms noted above 
after she stopped attending outpatient physical therapy and 
doing home exercises for 3 hours per day.  The Veteran was to 
be seen by an orthopedic surgeon later that month.  She was 
using heat and cold.  

Objective findings indicated that the Veteran's active range 
of motion was from 0 to 90 degrees in the left knee.  The 
examiner discussed stretching of the left hamstrings and 
several alternatives.  The Veteran did not feel that swelling 
had become a problem.  Gross strength of the left hamstrings 
and quads was 4/5.  The Veteran had intact sensory to light 
and sharp stimuli, but some problems with distinguishing 
pressure over the left lateral and inferior knee.  The 
Veteran was tender to palpation over the left medial knee, 
especially over the superior aspect of the tibia and patella 
tendon.  

The examiner noted that the Veteran had not been seen for 
follow up since September 2006, and she was to see the 
orthopedist two days after the examination.  She had lost 10 
degrees of left knee active range of motion since she had 
been last seen.  The assessment was osteoarthritis knee.     

In a July 2007 statement, the Veteran said that she believes 
her chronic pain and loss of function justify a 60 percent 
disability rating for her total left knee replacement.  She 
said that she experiences chronic left knee pain which is 
intensified by routine activity, reduced function, weakness, 
lack of normal endurance, incoordination, and lack of feeling 
or sensation over the left knee.

The Veteran was seen again at NNMC in August 2007, with left 
knee pain rated as 5 out of 10.  She said that the pain was 
due to prolonged sitting at a conference over the prior 2 
weeks.  She had used alternate methods to negotiate stairs 
and had been creative in picking things up from the floor, 
because she could not put pressure on the left knee.  She was 
continuing to do strengthening of the lower extremities and 
was using the treadmill and stationary bike for aerobics.  
She was using medication and had been seen by an orthopedic 
surgeon who had discharged her from his care.  Upon physical 
examination, active range of motion of the left knee was from 
0 to 98 degrees.  Gross strength in the left hamstrings and 
quads was 4/5.  There was difficulty with a single leg stance 
on the left side.  The Veteran had no problem with heat about 
the left knee that morning.  The examiner stated that the 
Veteran was there for her last re-evaluation and continued to 
have limitation in active range of motion of the left knee 
and decreased strength in the left quads and hamstrings.  The 
Veteran was discharged to the home program and was to 
continue to focus on strengthening of the lower extremities.  
She would also do aerobics at home as tolerated and attempt 
to get more range of motion of the left knee with a 
stationary bike.  The assessment was again osteoarthritis 
knee and the Veteran was released without limitations.  

The Veteran was provided with another VA examination in July 
2009.  She reported left knee symptoms of weakness, 
stiffness, giving way, lack of endurance, locking, 
fatigability, tenderness, constant pain, and numbness.  She 
indicated that she does not experience swelling, heat, 
redness, deformity, drainage, effusion, subluxation, or 
dislocation.  She endorsed experiencing flare-ups as often as 
14 times per week, with each episode lasting for 4 hours.  
The severity level of the pain was 9 out of 10.  The flare-
ups were precipitated by physical activity, walking, and 
standing.  The flare-ups are alleviated by medication.  
During the flare-ups, the Veteran experiences limitation of 
motion.  She reported difficulty with standing and walking.  
She said she could not bend for any period beyond 15 minutes 
without pain, she had difficulty climbing and descending 
stairs, and walking aggravated the condition.  The Veteran 
said that she had reduced range of motion, which is 
especially severe when descending an escalator or stairs.  
The treatment is medication.  The Veteran described the 
residuals of loss of feeling in the knee cap area.  She 
stated that her condition had not resulted in any 
incapacitation.  The Veteran reported that the replacement 
joint in the left knee has weakness, there was also lost 
feeling in the knee area, she was unable to kneel, and had 
constant pain with any type of activity.  With regards to 
functional impairment, the Veteran reported difficulty with 
prolonged sitting, standing, walking up and down stairs, and 
an inability to do physical exercise.  

The left knee examination revealed weakness and guarding of 
movement.  The left knee showed no signs of edema, 
instability, abnormal movement, effusion, tenderness, 
redness, heat, deformity, malalignment, or drainage.  There 
was no subluxation.  However, the examiner also said that 
there was guarding and tenderness, although there was no genu 
recurvatum, locking pain, or crepitus.  Range of motion 
measurements of the left knee were from 0 degrees of 
extension, with pain at 0 degrees, to 65 degrees of flexion, 
with pain at 65 degrees.  Repetitive range of motion was 
possible, with no additional degree of limitation.  However, 
the joint function of the left knee was additionally limited 
after repetitive use by pain, fatigue, weakness, and lack of 
endurance.  The lack of endurance had a major functional 
impact.  The joint function was not additionally limited by 
incoordination following repetitive use.  The medial and 
lateral collateral ligaments stability test, the anterior and 
posterior cruciate ligaments stability test, and the medial 
and lateral meniscus ligaments stability tests were all 
within normal limits for the left knee.  

The left knee x-ray results showed total prosthesis was 
present and there was a small spur arising from the superior 
aspect of the patella.  The diagnoses included total left 
knee replacement, and at that time the condition was active.  
The subjective factors were pain, stiffness, weakness and 
limitation of movement, and history of left knee replacement.  
The objective factors were weakness, tenderness, guarding of 
movement, and reduced range of motion over the left knee.  
There was radiologic evidence of prosthesis and spur.  The 
examiner stated that the effect of the condition on the 
Veteran's usual occupation is significant functional 
impairment due to chronic pain and limitation of movement.  
The effect of the condition on her daily activity is to avoid 
prolonged standing, walking, lifting, and carrying heavy 
weight.  

In light of the evidence of record and applicable law, the 
Board finds that the Veteran's status post total left knee 
replacement is appropriately evaluated as 30 percent 
disabling from June 1, 2007.  The objective findings of 
record do not reflect more than intermediate degrees of 
residual weakness, pain or limitation of motion to warrant a 
higher rating under Diagnostic Code 5055.  Although physical 
examination revealed weakness, tenderness, pain, guarding of 
movement, and lack of endurance that causes functional 
impairment, and the Veteran avoids prolonged sitting, 
standing, lifting, negotiating stairs, and physical exercise, 
the Veteran stated that her condition had not resulted in any 
incapacitation.  As will be discussed below, her range of 
motion of the left knee is not limited to a compensable 
degree.  Further, she performs exercises using a treadmill 
and stationary bicycle, she indicated that she did sit for a 
prolonged period at a conference, she was able to negotiate 
stairs using alternate methods, and her symptoms are 
alleviated by medication.  Thus, the Board finds that the 
manifestation of the Veteran's left knee disability is 
indicative of an intermediate rather than severe level of 
symptomatology, and the 30 percent evaluation adequately 
addresses the functional impairment caused by her left knee 
disability.  

The Board has considered whether evaluating her left knee 
disability by analogy would yield a higher evaluation than 
the single rating under Diagnostic Code 5055.  However, 
separate ratings would not result in an evaluation greater 
than the 30 percent she currently receives.  The objective 
evidence does not show limitation of motion of the left knee 
to 45 degrees of flexion or 10 degrees of extension to 
warrant a compensable evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2009).  In this regard, the 
Veteran's left knee was shown to have, at worst, 0 degrees of 
extension with pain at 0 degrees, and 65 degrees of flexion 
with pain at 65 degrees.  Indeed, her range of motion from 
June 1, 2007 does not support compensable ratings under 
Diagnostic Codes 5260 and 5261 in the left knee.  Thus, the 
30 percent rating presently assigned already take into 
account her painful motion in the left knee.  Further, 
although the medical evidence of record shows that the joint 
function of the left knee is affected after repetitive use by 
pain, fatigue, weakness, and lack of endurance, the evidence 
does not demonstrate additional degree of limitation of 
motion in response to repetitive motion that would support an 
increased evaluation.  See DeLuca, supra; 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2009).

While VA's General Counsel has held that separate ratings 
under Diagnostic Code 5260 (leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of extension) may be 
assigned for disability of the same joint, as the Veteran's 
range of motion in the left knee does not support compensable 
ratings under either of those Diagnostic Codes, separate 
ratings for flexion and extension are not warranted for the 
left knee.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  
Likewise, as the evidence does not establish objective 
evidence of instability, a separate rating under Diagnostic 
Code 5257 is not for consideration.  See VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.  

Moreover, as the objective evidence does not show ankylosis a 
higher rating under Diagnostic Codes 5256 is not warranted.  
38 C.F.R. § 4.71a.

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of her left knee disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating from 
June 1, 2007 for her status post total left knee replacement.

The Board has also considered whether the Veteran's left knee 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, her 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

ORDER

An evaluation in excess of 30 percent from June 1, 2007 for 
status post total left knee replacement is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


